Citation Nr: 0022342	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  93-07 053	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 20 percent for 
residuals of rupture of the medial collateral ligament of the 
right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The veteran had active service from September 1966 to October 
1969 and from April 1976 to March 1977.  

This case originally came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Portland, 
Oregon, Regional Office (RO).  In a September 1997 decision, 
the Board found that new and material evidence had been 
presented to reopen the claim for entitlement to service 
connection for a left knee disorder.  The Board also denied a 
rating in excess of 10 percent for a left hip disability but 
granted a separate 10 percent rating for scarring as a result 
of a gunshot wound of the left hip.  Otherwise, in that 
decision, the Board denied an earlier effective date for a 20 
percent rating for the right knee disability and a 30 percent 
rating for PTSD.  The issues of service connection for a left 
knee disability, a rating in excess of 20 percent for a right 
knee disability and a rating in excess of 30 percent for PTSD 
were remanded at the time.  

Subsequently, in a January 2000 rating decision, the RO 
granted service connection for left knee arthroplasty.  The 
veteran was informed of this decision in a letter from the RO 
dated in February 2000.  The veteran has not expressed 
disagreement with the "down-stream" issues of either the 
effective date or disability evaluation assigned to his left 
knee disability; therefore, such matters are not before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997); Barrera v. Gober, 122 F.3d 1030 (Fed.Cir., 1997); see 
also Holland v. Gober, 10 Vet. App. 433 (1997) (per curiam).  

The RO's rating decision in January 2000 also granted 
temporary total ratings for specified periods; continued the 
current rating for the service-connected left groin 
disability; granted a total rating by reason of individual 
unemployability due to service-connected disabilities (TDIU); 
denied special monthly compensation based on the need for 
regular aid and attendance or on being housebound; and 
established basic eligibility for dependents' educational 
assistance.  The veteran was informed of these decisions in 
the RO's February 2000 letter.  The veteran did not file a 
notice of disagreement as to any of these actions.  
Consequently, those matters are not before the Board.  
38 C.F.R. § 20.200 (1999). 

The Board notes that the January 2000 rating decision 
continued the disability rating assigned for the right knee 
disability.  Previous rating decisions show that the right 
knee disorder is currently rated as 20 percent disabling.  
However, in the February 2000 letter from the RO, the rating 
for the right knee is referred to as "10" percent disabling.  
This matter, which appears to be a clerical error, is 
referred to the RO for appropriate action.  

The January 2000 rating decision also increased the rating 
for PTSD to 50 percent disabling.  The United States Court of 
Appeals for Veterans Claims (Court) has held that on a claim 
for an original or an increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  

In light of the RO's actions in the January 2000 rating 
decision, the only pending issues are those listed on the 
title page of this decision.    


FINDING OF FACT

On August 16, 2000, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.




		
M. Sabulsky
	Member, Board of Veterans' Appeals


 


- 3 -


